


109 HR 5994 IH: To designate the outpatient clinic of the Department of

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5994
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mrs. Emerson (for
			 herself, Mr. Skelton,
			 Mr. Blunt,
			 Mr. Hulshof,
			 Mr. Clay, Mr. Akin, Mr.
			 Carnahan, Mr. Graves, and
			 Mr. Cleaver) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To designate the outpatient clinic of the Department of
		  Veterans Affairs in Farmington, Missouri, as the Robert Silvey
		  Department of Veterans Affairs Clinic.
	
	
		1.Robert Silvey Department of
			 Veterans Affairs Clinic
			(a)DesignationThe
			 outpatient clinic of the Department of Veterans Affairs in Farmington,
			 Missouri, shall be known and designated as the Robert Silvey Department
			 of Veterans Affairs Outpatient Clinic.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Robert Silvey
			 Department of Veterans Affairs Clinic.
			
